Johnson, Judge:
This was an action of debt brought in 1880 by D. H. Leonard in the circuit court of Ritchie county against G. W. Dougherty to recover two hundred and eleven dollars and sixty-six cents due upon a negotiable promissory- note, executed by said Dougherty to II. K. White & Co., and by the said firm endorsed before 'maturity — to said plaintiff. The defence raised was the same as in the two special pleas filed in the preceding case of Bank v. Johns and Leonard. The two special pleas, the same in substance as the said two admitted special pleas in the preceding case were rejected by the court, which the defendant in a proper bill of exceptions saved on the record. The defendant also pleaded nil debet-, and the case on said plea was tried by a jury and verdict rendered for the debt and interest, and the defendant moved for a new trial, which motion the court overruled.and entered judgment on the verdict. To which judgment the defendant obtained a writ of error and supersedeas. One question was raised in this case not raised in Bank v. Johns and Leonard, that is, that if the pleas were not a bar to the action, they were proper to require plaintiff to prove, that lie had paid full value for the note. The authorities cited do not sustain this proposition. Such pleas would certainly be very inappropriate for such a purpose.
The questions arising in this ease were fully considered in the preceding case upon the briefs of counsel filed in both cases. The principles there decided fully cover this case, *537and íor the same reasons that the judgment in that case was reversed, the judgment rendered in this case is affirmed with costs and damages according to law.
The Other Judges CoNCurred.
JudgmeNt Affirmed.